ase 2:19-cv-08675-DSF-AGR Document 10 Filed 10/26/20 Pagelof1 Page ID#:77

 

 

1

2

3

4

5

6

7

8 UNITED STATES DISTRICT COURT

9g CENTRAL DISTRICT OF CALIFORNIA
10
11 | ADAM LASHAWN COLLIER, NO. CV 19-8675-DSF (AGR)
12 Petitioner,

JUDGMENT
13 V.
14 | WARRAN L. MONTGOMERY,
Warden,
15
Respondent.
16
17
18 Pursuant to the Order Accepting Findings and Recommendation of United
19 States Magistrate Judge,
50 IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is
34 denied and dismissed with prejudice as barred by the statute of limitations.
22
23 K)O. » fe poo;
DATED: October 26, 2020 hoe Ar. joerc?
24 DALE S. FISCHER
United States District Judge

25
26
27

28

 
